UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7059



ISSAC JERMAINE HARRIS,

                                             Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director, Virginia Department
of Corrections,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. James E. Bradberry, Magistrate
Judge. (CA-04-612-2)


Submitted:   October 18, 2005             Decided:   October 25, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Issac Jermaine Harris, Appellant Pro Se.       Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Issac Jermaine Harris seeks to appeal the magistrate

judge’s order and judgment denying relief on his 28 U.S.C. § 2254

(2000) petition.*        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.             28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find both

that the magistrate judge’s assessment of the constitutional claims

is debatable or wrong and that any dispositive procedural rulings

by    the   magistrate   judge     are   also   debatable   or   wrong.   See

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).      We have independently reviewed the record

and    conclude   Harris     has    not    made   the   requisite    showing.

Accordingly, we deny a certificate of appealability, and dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED



       *
      The case was decided by a magistrate judge with the parties’
consent. See 28 U.S.C. § 636(c) (2000).

                                     - 2 -